            Case 3:20-cv-00363-SB        Document 6       Filed 04/27/20      Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



ANTHONY KRONUS SWIFT,                                                   Case No. 3:20-cv-00363-SB

                       Plaintiff,                                        ORDER OF DISMISSAL

       v.

WARREN & SUGARMAN, et al.,

                  Defendants.
_____________________________________

HERNÁNDEZ, District Judge:

       Plaintiff Anthony Kronus Swift (“Swift”), a pretrial detainee at the Multnomah County

Inverness Jail, brings this civil rights action pursuant to 42 U.S.C. § 1983. Swift alleges that he is

detained without sufficient evidence, that his court-appointed attorney has rendered ineffective

assistance of counsel, and that jail officials have denied him adequate medical and mental health

care and access to an attorney. This Court previously granted Swift leave to proceed in forma

pauperis. For the reasons set forth below, this Court dismisses Swift’s Complaint (ECF No. 2).

                                           STANDARDS

       This Court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous


PAGE 1 - ORDER OF DISMISSAL
          Case 3:20-cv-00363-SB           Document 6       Filed 04/27/20      Page 2 of 5




or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, a plaintiff must allege facts which, when accepted as true,

give rise to a plausible inference that the defendants violated the plaintiff=s constitutional rights.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57

(2007). Swift is proceeding as a self-represented litigant, and therefore this Court construes the

pleadings liberally and affords Swift the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89,

94 (2007).

                                           DISCUSSION

       Swift brings this action against the law firm of Warren & Sugarman, the firm’s secretary

Angela Thomas (“Thomas”), the State of Oregon, and the Multnomah County Sheriff’s Office.

Swift alleges that Defendants (1) arrested him without sufficient evidence and “prior to facing

[his] accuser,” (2) denied him access to counsel, (3) denied him the presumption of innocence

and the right to move for a judgment of acquittal, (4) failed to provide him competent and

unbiased counsel, (5) denied him the “equal rights of citizenry,” and (6) refused to provide him

prescribed eyeglasses and medication, adequate food, mental health care, and proper footwear.

Compl. at 4-7.

I.     Warren & Sugarman and Thomas

       To the extent that Swift seeks to challenge the adequacy of court-appointed counsel in his

pending state criminal proceedings, this Court abstains from exercising jurisdiction because (1)

resolution of the claim would have the practical effect of enjoining his ongoing criminal

proceedings, and (2) the state proceedings implicate important state interests and provide Swift

an adequate opportunity to challenge the adequacy of counsel. See Herrera v. City of Palmdale,

918 F.3d 1037, 1044 (9th Cir. 2019) (holding that absent extraordinary circumstances abstention is

PAGE 2 - ORDER OF DISMISSAL
          Case 3:20-cv-00363-SB          Document 6       Filed 04/27/20     Page 3 of 5




required if (1) there is an ongoing state proceeding; (2) the state proceeding implicates important

state interests; (3) the state proceeding provides an adequate opportunity to raise federal questions;

and (4) the federal court action would enjoin the proceeding or have the practical effect of doing

so); Smith v. Cty. of Santa Clara, 223 F. App’x 701, 702 (9th Cir. 2007) (holding that a pretrial

detainee must raise his ineffective assistance of counsel claim in his ongoing criminal proceeding).

       Extraordinary circumstances warranting federal intervention exist only “‘in cases of

proven harassment or prosecutions undertaken by state officials in bad faith without hope of

obtaining a valid conviction and perhaps in other extraordinary circumstances where irreparable

injury can be shown.’” Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980) (quoting Perez v.

Ledesma, 401 U.S. 82, 85 (1971)); Equity Lifestyle Props., Inc. v. Cty. of San Luis Obispo, 548

F.3d 1184, 1196 (9th Cir. 2008). Swift has failed to allege facts to support a conclusion that

extraordinary circumstances warrant federal intervention in his pending state prosecutions.

       In the alternative, Swift has failed to state a claim against Warren & Sugarman and

Thomas due to the absence of any facts to support a reasonable inference that they acted under

color of state law. In order to state a claim under 42 U.S.C. § 1983, a plaintiff must allege that

the defendants, acting under “color of state law,” deprived him of a right secured by the U.S.

Constitution or federal law. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). A public

defender “performing a lawyer’s traditional functions” does not act under color of state law. Polk

Cty. v. Dodson, 454 U.S. 312, 325 (1981). Further, Swift’s complaint is devoid of any allegations

against Thomas. Accordingly, Swift has failed to state a claim against Warren & Sugarman and

Thomas.

II.    The State of Oregon

       This Court dismisses Swift’s claims against the State of Oregon because the state is entitled

to sovereign immunity from suit under the Eleventh Amendment. Puerto Rico Aqueduct & Sewer

PAGE 3 - ORDER OF DISMISSAL
             Case 3:20-cv-00363-SB          Document 6        Filed 04/27/20     Page 4 of 5




Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993) (holding that the Eleventh Amendment

bars suit in federal court against a state absent a clear and unequivocal waiver).

 III.      Multnomah County Sheriff’s Office

           To the extent that Swift seeks to challenge the legality of his pretrial detention and the lack

of evidentiary support for his pending charges, this Court abstains from exercising jurisdiction

because Swift has failed to allege facts to support the conclusion that extraordinary circumstances

warrant this Court’s intervention in his state criminal proceedings. See Carden, 626 F.2d at 84

(defining extraordinary circumstances).

           With respect to Swift’s allegation that the Multnomah County Sheriff’s Office has denied

him adequate medical, mental health care, or access to his attorney, Swift fails to state a claim. In

order to state a claim, Swift must allege facts giving rise to a reasonable inference that (1) the

sheriff’s office had a policy, custom, or widespread practice that was the moving force behind the

alleged constitutional violation; (2) the sheriff’s office failed to properly train its officers and the

failure to train amounts to deliberate indifference to Swift’s rights; or (3) the individual who

violated Swift’s constitutional rights had final policy-making authority or ratified a subordinate’s

unconstitutional decision or action and the basis for it. See Rodriguez v. Cty. of Los Angeles, 891

F.3d 776, 802-03 (9th Cir. 2018) (setting forth elements of municipal liability); see also Jackson v.

Barnes, 749 F.3d 755, 762-63 & n. 4 (9th Cir. 2014) (holding that a sheriff’s department is a

county actor when supervising a jail). Conclusory allegations without supporting facts will not

suffice.

                                             CONCLUSION

           Based on the foregoing, this Court DISMISSES Swift’s Complaint (ECF No. 2) for

failure to state a claim. The dismissal is with prejudice as to the State of Oregon. Swift may file

an amended complaint against the remaining defendant, curing the deficiencies outlined above,

PAGE 4 - ORDER OF DISMISSAL
          Case 3:20-cv-00363-SB           Document 6       Filed 04/27/20      Page 5 of 5




within thirty days of the date of this Order. The failure to do so will result in the dismissal of this

proceeding.

      IT IS SO ORDERED.

      DATED this ____ day of April, 2020.

                                                       _____________________________
                                                       Marco A. Hernández
                                                       United States District Judge




PAGE 5 - ORDER OF DISMISSAL
